Citation Nr: 0513584	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with congestive heart failure, renal insufficiency, and 
kidney transplant, to include as a residual of Agent Orange 
exposure in service.

2.  Entitlement to an increased disability evaluation for 
chondromalacia of the left knee, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to November 1970.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).

The issue of rating the veteran's service-connected left knee 
disability is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reveals that the veteran had a 
kidney transplant in 1989.

2.  There is no evidence showing that the veteran had 
hypertension, cardiovascular-renal disease, or diabetes 
mellitus during service or during the first post-service 
year.  

3.  There is no evidence showing exposure to Agent Orange 
during active service.

4.  The medical evidence of record relates the veteran's 
diabetes mellitus to steroid use in conjunction with his 
kidney transplant.

5.  The veteran's current diagnoses of hypertension, 
congestive heart failure, renal insufficiency, renal failure, 
and diabetes mellitus are not related to his active military 
service or to any incident therein. 


CONCLUSION OF LAW

Diabetes mellitus with congestive heart failure, renal 
insufficiency, and kidney transplant was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claim for service connection in a 
letter dated April 2002.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claim.  Thus, VA's duty to assist 
has been fulfilled. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In this regard, the RO obtained the 
veteran's service medical records and the post service 
medical treatment records which the veteran has chosen to 
submit.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability, establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  With regard to the issue on appeal, this is 
not the case.  While the veteran has submitted medical 
evidence of current disabilities, there is absolutely no 
medical evidence indicating that any of these disabilities 
existed during service or that they may in any way be related 
to his military service.  There is no outstanding evidence to 
be obtained, either by VA or the veteran.  Consequently, VA 
did not have a duty to assist that was unmet.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

The veteran claims that service connection is warranted for 
diabetes mellitus with congestive heart failure, renal 
insufficiency, and kidney transplant.  He contends that these 
disabilities are the result of exposure to herbicide agents, 
to include Agent Orange, during service.  The veteran's basic 
assertion is that he developed diabetes mellitus as a result 
of exposure to Agent Orange, or other chemicals, during 
service, and that this in turn caused him to develop 
cardiovascular disease and renal disease.  

There is no indication in the service medical records that 
the veteran had hypertension, cardiovascular disease, renal 
disease, or diabetes mellitus during service.  Although two 
treatment notations dated in January 1970 reveal that the 
veteran had complaints of dysuria and back pain, this was 
acute and transitory and resolved without residual disability 
before his separation from service.  There is no diagnosis of 
cardiovascular disease or renal disease in the service 
medical records.  In the November 1970 separation examination 
of the veteran, his heart, chest, vascular system, and 
genitourinary system were all evaluated as "normal," with 
no abnormalities found by the examining physician.  

Subsequent to service discharge, a VA discharge summary dated 
July 1985 reveals that the veteran was being treated for 
hypertension which was first diagnosed in 1981.  The 
discharge diagnosis was "hypertension with secondary mild 
renal failure."

VA medical treatment records from 2000 to present reveal that 
the veteran receives continuing follow-up treatment for 
cardiovascular disease and chronic renal insufficiency.  
These records reveal that the veteran had a kidney transplant 
in 1989.  A July 2001 record also reveals that the veteran 
has "diabetes likely secondary to steroids."  A September 
2001 VA medical record reports the veteran's history of renal 
failure and transplant in 1989 and states that the veteran 
continues "to have renal insufficiency, diabetes mellitus 
related to prednisone use."  

In July 2004, the veteran submitted copies of articles 
concerning the chemical dichlorodiphenyltrichloroethane (DDT) 
during service and how this chemical can affect the kidneys.  
However, this evidence does not prove the veteran was exposed 
to DDT during his military service, and it does not 
specifically relate any current disability on appeal to any 
such exposure.  Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (medical treatise submitted by appellant that only 
raises the possibility that there may be some relationship 
between service-connected sickle cell anemia and the 
veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

As noted above, the veteran claims that service connection is 
warranted for diabetes mellitus with congestive heart 
failure, renal insufficiency, and kidney transplant.  He 
contends that these disabilities are the result of exposure 
to Agent Orange, or the chemical DDT, during service.  The 
veteran's basic assertion is that he developed diabetes 
mellitus as a result of exposure to Agent Orange, or other 
chemicals, during service, and that this in turn caused him 
to develop cardiovascular disease and renal disease.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e). 

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).

In the present case, the evidence of record reveals that the 
veteran did not serve in Vietnam.  Rather, the veteran 
acknowledges that he served in Thailand during service, and 
this has been verified by the service department.  He claims 
that Agent Orange was used as a defoliant in Thailand and 
that is where he was exposed.  However the evidence of record 
does not show that the veteran was exposed to Agent Orange or 
any other herbicide or chemical during service in Thailand.  
Therefore service connection cannot be granted on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as "direct" service connection.  Moreover, in the case of 
diabetes mellitus and cardiovascular-renal disease, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the veteran's 
claims for service connection for diabetes mellitus with 
congestive heart failure, renal insufficiency, and kidney 
transplant.  As noted above, there is no evidence showing 
that the veteran had any complaints, or diagnoses, of any of 
these disabilities during active military service.  The 
medical evidence of record reveals that the veteran was first 
diagnosed with hypertension and renal disease in 1981, which 
is over a decade after he separated from military service.  
The evidence of record also reveals that the veteran's 
diabetes mellitus was caused by the use of prednisone as a 
result of his 1989 kidney transplant.  Moreover, there is 
absolutely no medical evidence linking any of these 
disabilities to the veteran's military service, to Agent 
Orange exposure during service, or to DDT exposure during 
service.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus with congestive 
heart failure, renal insufficiency, and kidney transplant is 
denied.


REMAND

The veteran claims entitlement to an increased disability 
evaluation for his service-connected left knee disorder.  The 
last VA examination of the veteran's left knee was conducted 
in November 2001.  Subsequent to this there are private 
medial records dated in 2003 showing that the veteran's left 
knee required surgery and aspiration of fluid.  This evidence 
shows that the service-connected left knee disorder had 
increased since the last VA examination was conducted.  
Therefore, the case must be remanded so that another VA 
examination of the veteran can be conducted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).

Accordingly, the case is remanded for the following 
development:

1.  The veteran must be accorded the 
appropriate VA Compensation and Pension 
examination for his service-connected 
left knee disorder.  The claims folder 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests must be 
conducted, and the examiner must review 
the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of left knee pathology 
found to be present.  The examiner must 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's left knee, attention must 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, pain on manipulation, 
tenderness, deformity, instability, or 
impairment.  The examiner must provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
must provide a description of the 
effect, if any, of the veteran's pain 
on the function of his left knee. 

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing of the left 
knee must be conducted.  The examiner 
must specify the results in degrees and 
must indicate the normal range of 
motion for the left knee and how the 
veteran's range of motion deviates from 
these norms.  


2.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Following the above, the RO must 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


